Case 2:19-cv-00429-ES-SCM Document 19 Filed 06/12/19 Page 1 of 37 PageID: 167



 Jonathan
 Dictrow
 Adv.
                                                                  050-7920055
                                                                  jonathan@copylawyer.co.il
                                                                  www.copylawyer.co.il




                                                                                 June 10, 2019



 To Whom it May Concern,


 At the request of Herzog Fox & Neeman Law Firm, I hereby provide the following
 declaration:



            CERTIFICATE OF TRANSLATION
 I, advocate Jonathan Dictrow, holder of Israeli ID 035678168, from 26 Ellifelet Street, Tel
 Aviv-Yafo, Israel, do hereby declare as follows:


 1. I am and have been a member of the Israel Bar Association since December 2006,
    license no. 44749.
 2. I hold an LL.B. degree from the Interdisciplinary Center, Herzliya, Israel.
 3. I have been working as a legal translator specializing in Hebrew-to-English and English-
    to Hebrew translations for more than 10 years.
 4. Previously I worked 3 years in corporate and international law practice.
 5. During the month of June 2019 my oﬃce “COPYLAWYER” executed translation of the
    following documents from Hebrew into English:
      −     Statement of Counterclaim in Civil File 38433-01-19 Cortica Ltd. v. eNitiatives IP
            Ltd. et al.
    (hereinafter: the “Translation”).


 6. The Translation was executed to the best of my ability, knowledge and belief as a true
    and accurate translation of the original.



                                           Sincerely,
                                        Jonathan Dictrow
 Case 2:19-cv-00429-ES-SCM Document 19 Filed 06/12/19 Page 2 of 37 PageID: 168




The District Court                                                                      Civil File 38433-01-19
of Tel Aviv-Yafo                                                         Before the honorable Justice O. Maor

In the matter of:        Cortica Ltd.
                         By counsel Advocates Dr. Gilad Wekselman or Uriel Mozes or Eddie Levdansky et al
                         Herzog, Fox, Neeman & Co., Advocates
                         Asia House, 4 Weizmann Street, Tel Aviv - Yafo 6423904
                         Tel: XX-XXXXXXX; Fax XX-XXXXXXX
                                                                                           The Counter Plaintiff
                                    - Versus -

                          1.     eNitiatives IP Ltd.
                          By counsel Advocates Jeremy Benjamin or Danny Dilbary or Tom Gal et al
                          Goldfarb Seligman & Co., Advocates
                          98 Yigal Alon Street, Ampa Tower, Tel Aviv - Yafo 4789141
                          Tel.: XX-XXXXXXX; Fax: 03-61031111.
                                                                                      The Counter Defendant 1


                          2.   M&B IP Analysts Limited Liability Company
                          A company incorporated under the laws of the State of New Jersey, USA
                          Entity ID: 0400634843
                          500 Headquarters Plaza, West Tower 7th floor
                          Morristown NJ 07960-7070, United States of America
                          Tel: +19082743111; Fax: +19082743113
                                                                                      The Counter Defendant 2


Nature of the claim: Contractual, tortious, pecuniary, unjust enrichment
Amount of the claim: ILS 20,000,000, for filing fee purposes.


                                   Statement of Counterclaim
Pursuant to Regulations 52 and 53(a) of the Civil Procedure Regulations, 5744-1984 (hereinafter: the
“Regulations”), the Counter Plaintiff, Cortica Ltd. (hereinafter: “Cortica”), the defendant in Civil File 38433-
01-19, hereby files a counterclaim to the honorable Court against eNitiatives IP Ltd. (hereinafter: “eNitiatives”),
the plaintiff in Civil File 38433-01-19.

In the framework of the Statement of Counterclaim, Cortica also brings action against the Counter Defendant
2, M&B IP Analysts Limited Liability Company (hereinafter: “M&B”), this pursuant to Regulation 54 of the
Regulations. eNitiatives and M&B shall jointly be referred to as the “Defendants”.
    Case 2:19-cv-00429-ES-SCM Document 19 Filed 06/12/19 Page 3 of 37 PageID: 169
                                                                                                                      2


On the basis of that set forth below, the honorable Court is requested to dismiss the claim filed by eNitiatives,
to accept the Counterclaim, and to charge the Defendants to jointly and severally pay Cortica an amount of ILS
20,000,000. Additionally, the honorable Court is requested to charge the Defendants with Cortica’s costs,
including attorney fees.

All emphases in the document have been added by the undersigned unless explicitly stated otherwise.

A. Introduction
1.       This Claim revolves around most severe acts performed by the Defendants against Cortica, while
         breaching duties of fidelity, care, fairness and loyalty imposed on them. Over the duration of a decade
         (from 2008 until March 2018) the Counter Defendant 1, eNitiatives, purported to provide Cortica with
         patent registration services for more than 170 patent applications and ancillary services, while being
         assisted (since 2014) by the Counter Defendant 2, M&B.1

2.       In consideration for these services, Cortica paid the Defendants a total amount of approximately USD
         2,000,000 (!), in addition to options issued to eNitiatives to acquire Cortica shares. These are exorbitant
         amounts relative to the scope of services provided to Cortica and relative to customary amounts, most
         certainly when it has emerged post factum that the services that were rendered did not justify this scope
         of payment, or any amount close to such.

3.       The longstanding relationship between the parties was based on the trust that Cortica placed in the
         Defendants - notwithstanding the fact that Cortica’s primary asset (a start-up company in the area of
         artificial intelligence) was its intellectual property, Cortica did not know how to protect this asset, and it
         relied on the Defendants. Cortica engaged eNitiatives for this purpose - which was supposed to advise
         Cortica on its intellectual property strategy, including recommending the number of patent applications
         to file and their form, based on the technological development of Cortica’s products, with M&B acting
         as eNitiatives “arm” to file patent applications in the US. As described hereunder, the Defendants were
         blatantly negligent and flagrantly breached such trust by acting for their own good at the expense
         of the nature and quality of the services provided to Cortica.

4.       During 2017, the Defendants sent Cortica inflated invoices for staggering amounts totaling tens of
         thousands of dollars per month (there was even one month of more than USD 100,000 !), this in deviation
         from the undertaking made with respect to the annual budget required to protect Cortica’s intellectual
         property. Concurrently, Cortica felt that the Defendants were not involving it in the registration processes
         and in material decisions related thereto, which gave rise to doubts and suspicion at Cortica with respect
         to those inflated invoices, as well as with respect to the nature of the applications and responses filed and
         the need for them.


1
    Prior to 2014, the year in which M&B commenced providing services relating to Cortica’s intellectual property,
     eNitiatives was assisted by the law firm Myers Wollin LLC (hereinafter “MW”). It should be noted that any reference
     made to M&B should also be deemed referring to MW, insofar as the reference relates to services provided to Cortica
     until the date on which M&B replaced MW in providing services to Cortica, in 2014.
 Case 2:19-cv-00429-ES-SCM Document 19 Filed 06/12/19 Page 4 of 37 PageID: 170
                                                                                                                 3


5.   In view of these doubts and suspicions, Cortica asked to clarify the meaning of these exorbitant charges
     and the manner that its intellectual property was being handled. Accordingly, Cortica engaged an external
     advisor in the patent sector who examined whether the filed patent applications and the patents obtained
     in such respect were necessary, as well as the nature and quality of such applications and patents.

6.   This examination uncovered most serious findings. In reality, it emerged that throughout the duration
     of the entire period and particularly in recent years, the Defendants exploited Cortica, literally,
     unlawfully enriched themselves at Cortica’s expense, systematically deceived it, and caused it great
     damage through negligent and blatantly unprofessional conduct in the framework of the services.

7.   As shall be described below, eNitiatives worked with a fee structure model based on "milestones". This
     model created a conflict of interest between Cortica’s interests to receive protection that is as broad and
     long-term as possible for the technology it developed, and eNitiatives’ financial interest to charge fees as
     high as possible. M&B also had an interest in filing as many patent applications as possible in order to
     charge fees for such. It became clear to Cortica that the Defendants had succumbed to temptation, and
     acted in complete contrast to Cortica’s interest as a client, in order to inflate the fees they could charge
     Cortica. For example:

     7.1.   The Defendants adopted a “copy-and-paste” method in drafting most of Cortica’s patent
            applications and even negligently filed approximately 70% of Cortica’s US patent applications
            (114 patent applications) as CIP (Continuation-in-Part) applications and thereby severely
            harmed the scope and duration of protection granted for the patents. As a result thereof, a
            significant number of the patents are entitled to less than 10 years of protection,
            notwithstanding that some of them could have enjoyed a period of protection of
            approximately 20 years;

            This bizarre practice is irregular and derived solely from such built-in conflict of interest - in this
            manner the Defendants were able to avoid much work in preparing independent patent applications.
            Furthermore, the Defendants knew that by filing CIP applications they increase the likelihood that
            the applications would be examined relatively quickly. In this manner, the Defendants ensured that
            they would quickly and easily achieve the milestones, and charge as high fees as possible in
            consideration for as little work as possible;

     7.2.   The Defendants filed dozens of patent applications, while artificially splitting them into separate
            applications, in order to increase their revenues through increasing the number of applications and
            thereby achieve more milestones, all the while that it was possible to submit them in a consolidated
            manner and reduce Cortica’s costs.

8.   The Defendants, who were meant to protect, advise, maintain, file and handle Cortica’s intellectual
     property, acted negligently vis-a-vis Cortica’s patent applications and everything entailed therein:

     8.1.   Especially in the last few years, the Defendants did not consult, did not present the full picture, did
            not explain, and, by and large, did not involve Cortica in the registration processes and in major
 Case 2:19-cv-00429-ES-SCM Document 19 Filed 06/12/19 Page 5 of 37 PageID: 171
                                                                                                                  4


             decisions regarding its portfolio of patents, while breaching ethical duties, fiduciary duties, and
             professional duties. All this was done on a plethora of issues, such as responding to USPTO office
             actions, filing patent applications, extension applications, abandoning and reducing patent claims,
             in one extreme case they even abandoned a patent application, and in another case they failed
             to convert a provisional patent application to a regular patent application - such that the provisional
             patent application expired without a regular patent application being filed that would benefit from
             the priority date granted to the provisional application, while causing significant harm to Cortica.
             All the aforementioned - without receiving Cortica’s approval;

      8.2.   The Defendants failed to warn of any problems, did not propose plans of action and did not properly
             handle all patent applications, and did not perform what was required of them with respect to the
             manner of formulating patent applications;

      8.3.   The Defendants failed to implement significant changes necessitated by new case-law handed
             down by the US Supreme Court as well as various rulings and decisions of the USPTO regarding
             software patents, which caused many office actions for various patent applications, some of which
             were difficult and even impossible to overcome (in light of the amateur and negligent drafting of
             the patent applications). This negligence forced Cortica to deal with the office actions (fees for
             responding to these office actions were charged in full). Additionally, at least some of Cortica’s
             patents became unenforceable and/or exposed to cancellation proceedings and/or indirect challenge
             through infringement claims. This is aside from the fact that the Defendants exposed Cortica’s new
             ideas which were meant to be defensible, had they been properly drafted in the filed patent
             applications;

      8.4.   the Defendants drafted some of the patent applications in a manner that was negligent and
             grossly unprofessional whereby it is impossible to understand what technology is protected by
             the patents - which also exposes these patents to cancellation proceedings and indirect challenges;

      8.5.   eNitiatives presented itself, inter alia, as an expert in developing protection strategies, appraising
             and commercializing inventions, however, in reality eNitiatives and M&B failed tremendously in
             developing such strategy. Even the appraisals that were made emerged as being inflated due to the
             negligent conduct, as set forth above and in great detail hereunder, including with respect to the
             incorrect development of the patent portfolio, in such a manner that made its commercialization
             challenging.

9.    It should be noted that the negligent omissions and acts described above, caused Cortica severe damage
      estimated at tens of millions of shekels, at least.

10.   Furthermore, as Cortica only learned post factum, the Defendants breached the fiduciary duties owed
      to Cortica when (1) they intentionally concealed from Cortica, over many years, the fact that more than
      70% of its patent portfolio is comprised of CIP applications, as well as the meaning of filing patent
      applications in this manner (a shorter defensible period for the patents). eNitiatives also tried to continue
 Case 2:19-cv-00429-ES-SCM Document 19 Filed 06/12/19 Page 6 of 37 PageID: 172
                                                                                                                 5


      to conceal this when it was explicitly asked about such; (2) eNitiatives intentionally misled Cortica,
      when executing the most current and recent agreement between the parties (2016), in such a manner
      which supposedly grants it additional rights beyond those granted to it under previous agreements,
      notwithstanding the parties’ consent whereby the 2016 agreement would reflect the previous agreements.
      On the basis of clauses achieved through real deception, eNitiatives is now claiming significant amounts
      of money from Cortica, in the framework of the principal claim.

11.   Another issue of no less importance, in which the Defendants also breached their fiduciary duties owed
      to Cortica, is that in a significant part of the time during the course of the parties’ relationship, no
      eNitiatives person was authorized to provide legal advisement and services, and even M&B’s
      manager, Mr. Michael Ben-Shimon (hereinafter: “Mr. Ben-Shimon”), who worked opposite Cortica over
      the years (first as an employee of MW and then as manager of M&B) - only qualified as a patent agent
      in 2012. Notwithstanding the aforementioned, the Defendants misled Cortica when they purported to
      provide it with legal advisement and services. It should be noted that such severe act explains, to a certain
      extent, the severe degree of negligence and unprofessional conduct related to the provided services.

12.   Furthermore, eNitiatives’ fee model and the manner that it was formulated was meant to blur the fact that
      no eNitiatives’ person was qualified, as aforementioned, as well as the fact that Cortica would be
      “double” charged for the same exact work - once by eNitiatives and a second time by M&B. For
      example, in various instances a particular patent application was only drafted by eNitiatives or only by
      M&B; however, Cortica was charged as if M&B and eNitiatives drafted the application “from scratch”.

13.   It emerged that, over the years, Cortica was charged inflated, double, and unnecessary fees
      amounting to hundreds of thousands of dollars for the services promised to it. Rather than saving
      costs as presented and promised to it, Cortica paid increased and double fees rather than making one
      payment to one party. It should be emphasized that a significant share of the Defendants’ actions,
      constitute a series of severe breaches of the ethical duties which apply to attorneys and patent agents.

14.   Once Cortica understood that it had been deceived over many years by professionals whom it had trusted,
      and who were supposed to protect its most important asset - Cortica’s intellectual property, it announced
      the termination of its engagement with eNitiatives (and as a corollary to such also with M&B which
      operated through eNitiatives as aforementioned), and refused to pay them any payments whatsoever for
      the “professional” service provided to it.

15.   Since the services provided to Cortica were of poor , negligent and amateur quality, while clearly
      preferring the Defendants’ interests over those of Cortica, Cortica is bringing action against the
      Defendants to repay all amounts paid to them over the years, in their different capacities -
      approximately USD 2 million. Furthermore, Cortica is bringing action against the Defendants to
      compensate it for the damages caused by the Defendants to its intellectual property which Cortica
      estimates (conservatively) at approximately USD 19 million.
 Case 2:19-cv-00429-ES-SCM Document 19 Filed 06/12/19 Page 7 of 37 PageID: 173
                                                                                                              6



B. The parties relevant to the dispute
B.1 Cortica
16.   Cortica is one of the leading and most advanced companies in the world in the field of artificial
      intelligence. Cortica was established in 2007 as a startup, and since has developed unique platforms that
      are able to “learn” reality and autonomously create insights and operations for computerized systems.
      Currently, Cortica’s primary operations are focused on the smart-city and autonomous vehicle sector.

      Cortica’s extract from the Registrar of Companies is attached hereto as Annex “1”. Background about
      Cortica taken from Wikipedia and a number of news articles describing its operations are attached hereto
      as Annex “2”.

B.2 eNitiatives
17.   eNitiatives is a company which purports to provide services in the intellectual property sector, including
      developing protection strategies and portfolio development, drafting patent applications, appraising and
      commercializing inventions.

18.   A number of persons relevant to this Claim act within eNitiatives: Mr. Reuven Marko, eNitiatives founder
      and CEO and its controlling shareholder (hereinafter: “Mr. Marko”). Mr. Marko is neither an attorney
      nor a patent agent; Mr. Ophir Marko, Mr. Marko’s son, who qualified as a patent agent in Israel in 2013;
      Mr. Or Agassi, serves as an attorney and director of eNitiatives and who, to Cortica’s best knowledge,
      only started working at eNitiatives in 2011 (hereinafter: “Adv. Agassi”) in the framework of Heskia -
      Hacmun Law Firm (hereinafter: “HH”), within which eNitiatives operated at such time as a kind of patent
      department.

      eNitiatives’ extract from the Registrar of Companies is attached hereto as Annex “3”.

B.3 M&B
19.   To Cortica’s best knowledge, M&B is a company which operates in the patent registration field. M&B
      was established in 2014 by Mr. Ben-Shimon, who to Cortica’s best knowledge was previously employed
      by the US law firm MW, and in the years prior to his employment at MW he was employed by eNitiatives.

20.   Cortica met Mr. Ben-Shimon through Mr. Marko, when, to Cortica’s best knowledge, he was employed
      by MW. eNitiatives provided Cortica with patent registration services in the US commencing from 2008
      through MW when Mr. Ben-Shimon would personally handle Cortica’s patents. Mr. Ben-Shimon
      qualified as a patent agent in the US in 2012, and established M&B in 2014. M&B replaced MW at such
      time and eNitiatives started using it to provide Cortica with the services.

      The search results for M&B from the website of the registrar of companies for the State of New Jersey is
      attached hereto as Annex “4”.
 Case 2:19-cv-00429-ES-SCM Document 19 Filed 06/12/19 Page 8 of 37 PageID: 174
                                                                                                                7


      A printout from the USPTO website which demonstrates that Mr. Ben-Shimon only qualified as a patent
      agent in 2012 is attached hereto as Annex “5”.

C. The agreements between the parties
C.1 Cortica and eNitiatives
C.1 (I) 2008-2011 - the first agreement

21.   The relationship between the parties commenced in 2008 when Cortica and eNitiatives entered an
      agreement regulating the intellectual property services (including patent registration and intellectual
      property protection strategy) that eNitiatives should provide Cortica (hereinafter: the “2008
      Agreement”).

      The 2008 Agreement (and its amendment) is attached hereto as Annex “6”.

22.   The engagement was made after eNitiatives presented itself as having the knowledge, expertise and
      authority to handle Cortica’s intellectual property, which was then a newly established start-up (2007),
      while eNitiatives represented that it would save Cortica significant patent registration costs through its
      operating method (drafting the applications by itself and being assisted by a US firm).

23.   eNitiatives is the party that drafted the 2008 Agreement, as well as the other agreements (which we shall
      relate to further on), in a “sophisticated” manner, as follows:

24.   Vague description of the services. In order to conceal the fact that we were solely dealing with legal
      services which no person at eNitiatives was authorized to provide (interviews with inventors, drafting
      patent applications, drafting responses to office actions etc.) - in the agreements between the parties the
      services rendered were referred to by vague and bizarre names such as “IP Catalyst Services (IPCS)”,
      “Protection Strategy”, IP Scan and IP Audit processes and reports”, and other completely made-up terms
      were also used, such as “PPD - pseudo patent document” (a euphemism for a draft patent application). It
      should be emphasized in this context that, at such time, Cortica did not know that eNitiatives and Mr.
      Ben-Shimon who at such time was not qualified as a patent agent, lacked the professional qualification
      to provide the services offered by eNitiatives.

25.   Vague description of the fee components and milestones. As shall be demonstrated in Chapter G
      hereunder, in reality, for each and every patent application, Cortica was charged a double payment
      without any justification for the same exact work (drafting a patent application). eNitiatives was
      well aware of this and therefore made sure to also conceal the components of its fees, as follows:

      Charging based on milestones - rather than working under the customary model of hourly charges or
      charges based on work actually performed, eNitiatives chose to charge Cortica based on the “stage” of
      the relevant application, regardless of the amount of time and effort actually invested in a particular job.
      This fee model, while using non-customary terminology, was meant: (1) to differentiate (clearly
      artificially) between the services provided by eNitiatives and the services provided by M&B, in order to
   Case 2:19-cv-00429-ES-SCM Document 19 Filed 06/12/19 Page 9 of 37 PageID: 175
                                                                                                                  8


        conceal the fact that such were the same exact services and to enable a double charge, and (2) as
        aforementioned, to conceal the fact that they were unqualified.

        For example, in the 2008 Agreement, the cash component of the fees (which was vaguely referred to as
        “Cash Compensation” in order to conceal the fact that such were “Professional Fees”) appears as follows:

                  “I. Cash Compensation
                  At each one of the following milestones eNitiatives shall be entitled to the
                  compensation listed below (the “Milestone Fee”):
                  Submission of PPD [pseudo patent document - the undersigned] to patent
                  attorney/agent or provisional (MS 1.0) - $2,000
                  Filing of the patent with a patent office (MS 2.0) - $2,000
                  Allowance if a patent by the respective patent office (MS 3.0) - $3,000”

  26.   The outcome of this process was that Cortica in actual fact paid twice for each patent application, both to
        eNitiatives and also to M&B. As shall be described below, Cortica was forced to pay inflated, exaggerated
        and unnecessary amounts, due to this fee mechanism which is not dependent on the nature or quality of
        the patent applications, or the amount of working time actually invested in every patent application, rather
        only on the volume of applications and the “stage” of each application.

C.1 (II) 2011-2016 - the second agreement - eNitiatives “joins” HH law firm and operates from
         within it

  27.   eNitiatives understood well that it was forbidden under law to provide legal services without being
        appropriately qualified as attorneys or patent agents. Therefore, in 2011, it joined the HH law firm, and
        made sure Cortica execute an agreement built off the 2008 Agreement, only this time with a law firm
        being added as a party, and while eNitiatives rationalizing this by the fact that it had expanded the scope
        of its operations (hereinafter: the “2011 Agreement”).

        The 2011 Agreement is attached hereto as Annex “7”.

  28.   The 2011 Agreement is similar to the 2008 Agreement, however, in order to understand eNitiatives’
        conduct, the special condition in Attachment I to the 2011 Agreement should be noted. Under this clause,
        in the event a need for special consulting with eNitiatives shall arise on a matter regarding an increase in
        the value of the patents, eNitiatives (which was not a party to the 2011 Agreement) shall be allocated, as
        consideration, options in Cortica, in accordance with the milestones.

  29.   It should be emphasized, that in reality the options were allocated to eNitiatives in accordance with each
        milestone for each patent application filed during the term of the 2011 Agreement, exactly like before
        and after such, without any connection to whether eNitiatives’s “expertise” was or was not “required” for
        increasing the value of the inventions, completely contrary to the provisions of the agreement.
Case 2:19-cv-00429-ES-SCM Document 19 Filed 06/12/19 Page 10 of 37 PageID: 176
                                                                                                                 9


30.   This indicates that the manner in which this clause was drafted was intended to conceal: (1) the fact that
      eNitiatives provides legal services without qualification; (2) a partnership and/or prohibited distribution
      of profits between HH law firm and a party that is not a law firm (eNitiatives), contrary to the Bar
      Association Rules (Professional Ethics), 5746-1986 (hereinafter: the “Ethics Rules”), and the Bar
      Association Law, 5721-1961 (hereinafter: the “Bar Association Law”).

31.   On February 28, 2013, and at Cortica’s express request, HH and Cortica executed an amendment to
      the 2011 Agreement, which included an addition to the special condition. Such amendment limited the
      total number of shares eNitiatives shall be able to exercise into options to 0.5% of Cortica’s share capital,
      as follows:

                “Furthermore, subject to the below acceptance by both Cortica Ltd. and
                eNitiatives, we agree to have the Letter of Engagement modified so that an
                overall cap of 0.5% of the outstanding shares of Cortica shall be set for the
                holding of eNitiatives in Cortica and that the “then known price per share” shall
                be fixed at US$ 65 per share for any shares not issued to eNitiatives to date, and
                be in effect until such time that the “known price per share” is determined at a
                new round of investment into Cortica.”

      The amendment to the 2011 Agreement dated February 28, 2013 is attached hereto as Annex “8”.

C.1 (III) 2016 agreement - Adv. Agassi intentionally misleads Cortica, his client, when
    executing the agreement

32.   After Mr. Ophir Marko qualified as a patent agent in Israel, eNitiatives was no longer required to hide
      behind HH law firm, and, apparently as a result of which, decided to separate from it and become
      independent. On December 21, 2015, Adv. Agassi sent Cortica’s CEO, Mr. Igal Raichelgauz, the
      following two agreements for execution: (1) a document terminating the agreement with HH; and (2) a
      new fee agreement, in which eNitiatives again directly engages with Cortica (hereinafter: the “2016
      Agreement”).

      In this email, Adv. Agassi presented the change as a technical issue, and noted that in reality such is the
      same agreement, other than the confidentiality appendix thereto:

                “…basically follows the text of the previous agreement, but also include[s]a
                confidential disclosure clause and agreement…”

      On December 27, 2015, Adv. Agassi sent a reminder email, and in such he also noted that they were
      dealing with the same agreement:

                “Can we please take care of this? The agreement matches our older one besides
                the change of our entity”
Case 2:19-cv-00429-ES-SCM Document 19 Filed 06/12/19 Page 11 of 37 PageID: 177
                                                                                                            10


      The email from Adv. Agassi dated December 21, 2015 with all of its attachments, and the reminder email
      dated December 27, 2015 are attached hereto as Annex “9”.

33.   However, Adv. Agassi apparently “forgot” to note that there were many and material changes
      between the draft agreement he sent and the 2011 Agreement and its amendment. For example:

      33.1. Adv. Agassi “forgot” to include in the 2016 Agreement the clause that limits the total options
            and/or shares that eNitiatives can accrue to 0.5% of Cortica’s total capital. This,
            notwithstanding, that as aforementioned, this clause was included in a special amendment to the
            2011 Agreement and at Cortica’s explicit request;

      33.2. Adv. Agassi “forgot” to note that the 2016 Agreement includes acceleration in the event of
            termination of the agreement, while in the 2011 Agreement the acceleration only relates to an M&A
            event of Cortica’s assets/shares;

      33.3. Adv. Agassi “forgot” to note that the 2016 Agreement includes a provision whereby the options
            shall only expire in the event of M&A or IPO, while prior to the 2011 Agreement the options
            expired under the conditions of Cortica’s option plan (which allows 90 days to exercise the options
            following the termination of the services - see Chapter C.1 (IV) hereunder for more detail);

      33.4. Adv. Agassi “forgot” the clause that mandates prior approval for expenses exceeding USD 500;

      33.5. Adv. Agassi increased, at his own initiative, the charge for “milestone 3.5” (MS 3.5) from USD
            1,250 to USD 1,500;

      33.6. Adv. Agassi “forgot” to include the IP Audit clause (periodic reports - see Chapter E.5 (II) below)
            in the agreement, which regulates the payment of “Milestone 1.0” (MS 1.0) to once annually.

34.   Cortica’s CFO, Mr. Asher Avital (hereinafter: “Mr. Avital”), who only joined Cortica that year, noted
      the existence of many discrepancies between the 2011 Agreement and its amendment and the agreement,
      and therefore contacted Adv. Agassi on March 9, 2016, and unequivocally requested that he send an
      amended draft that reflects the previous agreements, as declared by him, while he describes some
      of the differences between the 2011 Agreement and what was sent to him:

                “Please make sure that all agreements are reflected in the new one. Below are
                what we have found so far…”

      A copy of Mr. Avital’s email dated March 9, 2016 is attached hereto as Annex “10”.

35.   The next day, March 10, 2016, Adv. Agassi sent a response, including an amended draft of the 2016
      Agreement.

      A copy of Adv. Agassi’s response email dated March 10, 2016 together with the amended version is
      attached hereto as Annex “11”.
Case 2:19-cv-00429-ES-SCM Document 19 Filed 06/12/19 Page 12 of 37 PageID: 178
                                                                                                             11


36.   In response, on April 5, 2016, Mr. Avital sent another email to Adv. Agassi, in which he made another,
      clear and simple request, that he make sure that this time he include in the agreement the provisions
      that were in the previous agreements:

                  “Please add the section for the cap. And make sure the wording remain as was
                  before.”

37.   That very day, Adv. Agassi sent a response with another draft. In this email Adv. Agassi gives the
      following response:

                  “Attached with the exact wording as before.”

      The correspondence dated April 5, 2016 is attached hereto as Annex “12”.

38.   However, this time as well, notwithstanding Adv. Agassi’s explicit confirmation that such draft had the
      exact wording, he only amended the changes noted by Mr. Avital in the email dated March 9, 2016, and
      this too only partially.

39.   In light of Adv. Agassi’s declaration that such had the exact same wording, Mr. Avital was satisfied, and
      it was inconceivable to him that Adv. Agassi, as someone who represents Cortica and is meant to protect
      its rights - would deceive it once again after being caught red-handed.

40.   Accordingly, Mr. Avital instructed Ms. Liron Kishoni (hereinafter: “Ms. Kishoni”), who worked under
      him, to quickly review the amended agreement and to execute it. Ms. Kishoni quickly reviewed the draft,
      found one negligible difference and executed it; however, she did not notice the two very significant
      differences remaining between the 2016 Agreement and the 2011 Agreement, which we shall refer
      to below.

      Correspondence between Ms. Kishoni and Adv. Agassi including the 2016 Agreement executed in Mr.
      Avital’s name is attached hereto as Annex “13”.

C.1 (IV) The outcome of the deception - options exercisable without a limit of time and
     acceleration payments for termination of the agreement

Options

41.   Under the previous agreements (2008, 2011), eNitiatives was entitled to an allocation of options to
      acquire Cortica shares once per period (with a right of exercise of up to 0.5% of the value of Cortica’s
      shares), this in accordance with Cortica’s option plan and allocation approval by its board of directors
      (hereinafter: the “Options Plan”), and in accordance with a separate agreement for allocating the options
      that is subject to the options plan and calculated in accordance with milestones in the agreements between
      the parties. The last time Cortica allocated options to eNitiatives was October 15, 2014.
Case 2:19-cv-00429-ES-SCM Document 19 Filed 06/12/19 Page 13 of 37 PageID: 179
                                                                                                            12


      Cortica’s Options Plan is attached hereto as Annex “14”. The options allocation agreement between
      Cortica and eNitiatives dated October 15, 2014 is attached hereto as Annex “15”.

42.   As a party that was exposed to the Options Plan on a number of opportunities prior to executing the 2016
      Agreement, through executing options allocation agreements which refer to the Options Plan and which
      rely on it, as aforementioned - eNitiatives knew well that Cortica only allocated options in accordance
      with the terms of the Options Plan, and is not permitted to issue options in a manner other than in
      accordance with the Options Plan without approval of its board of directors.

43.   Section 10(a) of the Options Plan establishes that in the event of termination of the agreement with a
      service provider (eNitiatives) the options shall be exercisable for the duration of 90 days following the
      termination of engagement, and subsequently shall expire. Moreover, Section 10(c) of the Options Plan
      establishes that if an agreement has concluded with a service provider for “cause”, then all the options
      shall immediately expire. Among other things, “cause” includes:

                 “…(iv) any breach of the Optionee's fiduciary duties or duties of care towards
                 the Company or of its Subsidiaries; including, without limitation, self-dealing,
                 prohibited disclosure of confidential information of, or relating to, the Company
                 or its Subsidiaries, or engagement in any business competitive to the business of
                 the Company”

44.   In this context, one difference between the 2016 Agreement and the 2011 Agreement, which Adv. Agassi
      succeeded to smuggle in, while Mr. Avital relied on his representation that it was completely identical,
      is found in the special condition section, which stipulates on the conditions of the Options Plan. Adv.
      Agassi’s addition, which was intentionally “inserted” by him in the center of the clause, is marked as
      follows:

                 “Special condition. Whereas the IPCS further requires consulting and resorting
                 to industry and business specific knowledge which aims to increase the value of
                 the inventions, you agree eNitiatives Business Consulting (herein after “EBC”)
                 will provide such services and will be entitled to compensation in the form of
                 stock and/or options to purchase shares of Common Stock of Signee, on a per
                 milestone basis, in an amount equal to the cash value of each such milestone
                 divided by the then known price per share, with an exercise price that is the
                 lesser of the then known price per share and the option price given to employees
                 of signee, and fully vested (the “Equity”). Such Equity shall be granted no more
                 than twice per calendar year and at any investment round. Such Equity shall
                 remain exercisable, regardless of any termination, until the first to occur
                 of: the closing of a merger of the Signee in or with another entity, the sale of all
                 or substantially all of the shares or assets of the Signee, and the closing of an
                 initial public offering of the Signee's securities. An overall cap of 0.5% of the
                 outstanding shares of Cortica shall be set for the holding of eNitiatives in Cortica
Case 2:19-cv-00429-ES-SCM Document 19 Filed 06/12/19 Page 14 of 37 PageID: 180
                                                                                                                 13


                and that the “then known price per share” shall be fixed at US$ 65 per share for
                any shares not issued to eNitiatives to date, and be in effect until such time that
                the “known price per share” is determined at a new round of investment into
                Cortica.”

45.   Not only was this wording not at all included in the previous agreements between the parties - rather, in
      practice, it is also completely contrary to the terms of the Options Plan, whereby eNitiatives shall
      have no right to options in the event of: (1) breach of its duties to Cortica (Section 10(c) of the Options
      Plan); or (2) the lapse of 90 days from the termination of the relationship between the parties if eNitiatives
      had not yet asked to exercise the options.

Acceleration Payments

46.   An additional clause that Adv. Agassi succeeded to smuggle into the 2016 Agreement regards
      acceleration payments. Under the 2011 Agreement, the relevant clause does not include a payment for
      all the milestones in the event of termination of the agreement:

                “Notwithstanding termination of this Agreement for any reason, options and/or
                payments as detailed above shall still be granted and/or paid if: (a) disclosure of
                the patent by Signee and/or Signee's employee to the firm was made prior to the
                date of termination, and (b) the firm materially contributed to the preparation
                of the patent application prior to termination, and (c) filing of the respective
                patent application occurred within six (6) months of such termination.”

      It should be emphasized that in the 2011 Agreement, further along that very clause, there is specific
      reference to payment of all the milestones; however, this is only in the event of M&A for all of Cortica’s
      assets or shares:

                “Upon merger or acquisition of all, or substantially all, of Signee assets (an
                “M&A”), all pending milestones as detailed above shall be deemed completed
                and therefore options and/or payments will be due immediately upon closing of
                the M&A…”

      Reading the section clearly demonstrates that the 2011 Agreement intentionally separated between two
      instances: the one case - termination of the agreement, in which not all the milestones are paid. The
      explanation for this is clear: there is no need to pay eNitiatives astronomical amounts of money (as
      eNitiatives currently demands - no less than USD 780,000 !) solely as an “exit clause”, when the patents
      did not even achieve the milestones and sometimes when nothing was done; the second case - acquisition
      of all or most of Cortica’s assets and shares (exit) - since such is a joyous event which injects much money
      to all involved parties, there was logic to agree that in this kind of event (and only in such kind of event)
      all of the milestones should be paid.
Case 2:19-cv-00429-ES-SCM Document 19 Filed 06/12/19 Page 15 of 37 PageID: 181
                                                                                                                  14


47.   However, in the “corresponding” clause of the 2016 Agreement, drafted by Adv. Agassi, there is a very
      minor “addition” of three words:

                  “Notwithstanding termination of this Agreement for any reason, Equity and/or
                  payments as for all milestones as detailed above shall still be granted and/or paid
                  if: (a) disclosure of the patent by Signee and/or Signee's employee to the firm
                  was made prior to the date of termination, and (b) the firm materially
                  contributed to the preparation of the patent application prior to termination,
                  and (c) filing of the respective patent application occurred within six (6) months
                  of such termination.”

48.   Note well: in Mr. Avital’s email dated March 9, 2016 (Annex 10 above), the issue of acceleration upon
      termination of the agreement was discussed by Mr. Avital and Adv. Agassi, while Mr. Avital clarified to
      Adv. Agassi that under the 2011 Agreement there was no “acceleration” in the event of termination of
      the agreement. Adv. Agassi however responded to Mr. Avital that such acceleration was indeed included
      in the 2011 Agreement (Annex 11 above); but in such he severely and knowingly misled Mr. Avital.

49.   It should be noted that due to Adv. Agassi being a lawyer, Adv. Agassi is subject to an increased
      duty of care and fiduciary duty vis-a-vis his client. This, in addition to the general duty to conduct
      oneself in good faith in negotiations prior to executing an agreement, and in addition to the known
      principle whereby in the event of a dispute in the interpretation of a contract, it should be
      interpreted to the detriment of the party that drafted it - a fortiori when the drafting party is a
      lawyer standing before its client, while in our case also the 2011 Agreement was drafted by the HH
      law firm.

50.   On the basis of these sections, which were achieved through real deception, eNitiatives “calculated” most
      of the amount of the claim that it filed (Section 51 of eNitiatives’s statement of claim with its sub-clauses).
      It should be emphasized that Cortica only discovered these gaps in the 2016 Agreement post factum
      - after termination of the engagement between the parties.

C.2 MW and subsequently M&B - did not execute an agreement and the entire
    relationship was through eNitiatives

51.   As aforementioned, the services were provided by eNitiatives, which from 2008 until 2014 was assisted
      by the MW law firm when in reality Mr. Ben-Shimon was the person who performed the services for
      Cortica at MW, despite the fact that he only qualified as a patent agent in the US in 2012. In 2014 Mr.
      Ben-Shimon left MW, and established M&B, which also handles patent registration. From such time,
      M&B replaced MW such that eNitiatives started providing Cortica with the services through M&B.

52.   It should be emphasized, that at no stage was any agreement whatsoever executed between Cortica and
      MW, or M&B, since all of the work (including the professional work, calculating expenses,
      correspondences etc.) was done through eNitiatives.
Case 2:19-cv-00429-ES-SCM Document 19 Filed 06/12/19 Page 16 of 37 PageID: 182
                                                                                                              15


53.   One of the indications of the aforementioned is the fact that Cortica was not at all updated about the
      transition from MW to M&B but rather simply started receiving invoices from M&B rather than MW.
      After receiving the initial invoices, on July 2, 2014, Ms. Kishoni asked Adv. Agassi for an explanation
      about these M&B invoices, and whether this is in reality MW which changed its name. Adv. Agassi
      responded as follows:

                “M&B IP Analysts is a new company that Michael established who replaces
                Myers Wollin”

      The correspondence dated July 2, 2014 regarding the transition from MW to M&B is attached hereto as
      Annex “16”.

54.   This conduct, moving to another firm, another company, a separate legal entity, without asking Cortica
      anything at all, exhibits (like other indications) not only the fact that Cortica never directly entered an
      agreement with M&B which was an “arm” of eNitiatives and that matters were handled only through
      eNitiatives, but is also indicative of the manner that the Defendants conducted themselves with respect
      to Cortica, as described in great detail hereunder.

D. Inflated invoices - the Defendants did not meet the budgets
   undertaken by them
55.   In 2016 Cortica started receiving inflated invoices from the Defendants totaling USD tens of thousands
      of dollars per month, for a long list of patent applications. As shall be explained below, it emerged (post
      factum) that many of the applications were drafted hastily and negligently, and many were drafted as
      separate applications when there was no justification or need for such, all in order to generate a strong
      “output” of applications, and to create a source of revenue and pump money from Cortica. If this is not
      enough, most of the patent applications were filed as CIP applications and not as independent
      applications, something which only emerged post factum as described in Chapters E and F hereunder.

56.   Initially, when the invoices arrived, Cortica’s representatives expressed their dissatisfaction to Adv.
      Agassi and to Mr. Marko with respect to the lack of control over expenses and lack of planning associated
      with such (at such time they were not at all suspicious of negligent conduct and believed they were
      concerned only with Cortica’s interests). Accordingly, on January 31, 2017, Mr. Avital demanded that
      Adv. Agassi prepare a comprehensive plan for Cortica (all inclusive, including fees and the payment to
      M&B), based on a monthly budget of USD 10,000.

57.   On February 16, 2017, Adv. Agassi sent a budget plan of USD 236,000 for the entire year of 2017
      (approximately USD 20,000 per month), which also included M&B’s fees and the USPTO fees.

      A copy of the correspondence regarding the budget and the plan totaling USD 236,000 dated February
      16, 2017 is attached hereto as Annex “17”.
Case 2:19-cv-00429-ES-SCM Document 19 Filed 06/12/19 Page 17 of 37 PageID: 183
                                                                                                                16


58.   However, contrary to the agreed budget, Cortica continued to receive astronomical invoices. In an attempt
      to understand the reason for deviating from the budget, Mr. Avital again contacted Adv. Agassi and
      requested that he concentrate all the invoices received since the beginning of 2017. Adv. Agassi sent a
      spreadsheet detailing all the invoices issued from the beginning of 2017 (January 11, 2017-March 22,
      2017). The total invoices for the period of less than three months, totaled approximately ILS 241,000
      (approximately USD 66,000) this only for eNitiatives’ services, without M&B and without filing
      fees!

      A list of the invoices from January 11, 2017-March 22, 2017 and the correspondence accompanying this
      list is attached hereto as Annex “18”.

59.   In order to put things in perspective, under the agreed budget, Cortica was only meant to pay eNitiatives
      USD 7,500 per month, such that the deviation described above is 3 times the agreed budget!

60.   However, Adv. Agassi explained in an email that most of the invoices were issued prior to the demand
      to reduce expenses, and that he expects that the expenses will decline in Q2 2017 and even suggested
      holding a meeting. Notwithstanding, it can already be said that the budget agreed upon by the parties did
      not reflect reality, or anything close to it.

61.   After receiving the list of invoices, on April 4, 2017 Mr. Avital instructed to stop all activities, and
      requested to receive a working plan without filing new patents. Adv. Agassi exploited Mr. Avital’s
      ignorance of patent law, and responded to Mr. Avital that in 2016 many provisional applications were
      filed per Cortica’s request, and waiving the provisional applications and failing to convert them into
      permanent applications during 2017 would cause rights to be lost and harm to Cortica.

62.   It should be emphasized that such fact is incorrect: (1) naturally, like all technology companies, Cortica
      wanted to protect its technology in the broadest possible manner inter alia through registering many
      patents which justify such. This does not mean that Cortica wanted to artificially be a “patent factory”
      and file dozens of applications without a real need. eNitiatives needed to examine and recommend to
      Cortica which (and how many) applications should be filed based on the technological development of
      Cortica’s products and based on interviews with the inventors; however, this was not done, and
      applications were filed which were sometimes not justified from the perspective of their value relative to
      registration costs, without any consultation and reflection of reality on this matter to Cortica; (2) in such
      context, expenses could have been avoided while still avoiding a “loss of rights” through consolidating
      many applications into one or several applications which would have saved tens of thousands of dollars,
      if not more; however, eNitiatives preferred submitting as many separate applications as possible in order
      to “inflate” the fees paid to it.

63.   Following such, on April 5, 2017 Adv. Agassi sent an updated (and inflated!) budgetary proposal of USD
      384,000 for the entire year of 2017, assuming maintaining all the applications.

      The updated (and inflated) budgetary proposal dated April 5, 2017 and accompanying correspondence is
      attached hereto as Annex “19”.
Case 2:19-cv-00429-ES-SCM Document 19 Filed 06/12/19 Page 18 of 37 PageID: 184
                                                                                                            17


64.   In light of these inflated amounts in the updated proposal, which deviate from the agreed budget by
      hundreds of percentages and which were unacceptable to Cortica, required Cortica to formulate a plan
      which would meet a reasonable budgetary target and which would protect its rights. In the framework of
      those discussions, eNitiatives represented that it is supposedly prepared to meet Cortica’s requests by
      consolidating one of the milestones (the email attached as Annex 4 to eNitiatives’ statement of claim
      while withholding the correspondence on this issue presented here). This is an exceptionally negligible
      concession that does not even come close to the extraordinary gaps in the agreed budget and the
      astronomical amounts Cortica was demanded to pay.

65.   Finally, on May 4, 2017, Adv. Agassi sent Mr. Avital a spreadsheet including recommendations - which
      applications to abandon and which applications to maintain or resubmit (again, Adv. Agassi did not
      disclose to Cortica the possibility of consolidating applications and saving expenses), together with
      forecasted costs for implementing the recommendations, all - in the framework of a budget of USD
      221,000 until the end of 2017. In response, Mr. Avital verified that such was a budgetary proposal which
      reflects all the expenses until the end of 2017, for all the recommended patent applications. Adv. Agassi
      confirmed that such amount covered all expenses and protected all of Cortica’s rights.

      The budgetary proposal dated May 4, 2017 and accompanying correspondence is attached hereto as
      Annex “20”.

66.   But, once again, completely contrary to what had been agreed, Cortica continued to receive invoices
      which did not even slightly bear any semblance to the approved budget (and its amendment). Thus, on
      June 7, 2017, Mr. Avital sent Adv. Agassi an email which concentrated all of the invoices for May 2017
      alone, totaling approximately USD 77,000 for M&B, and approximately USD 27,000 for eNitiatives
      - meaning a total of approximately USD 104,000 for one month! Such amount constitutes
      approximately half of the expenses until the end of the year, which had been agreed upon only one
      month beforehand, and as aforementioned this is only for one month! It is clearly apparent that we
      are dealing with a very extreme deviation from what had been agreed upon by the parties.

67.   Adv. Agassi again tried to “exclude” these invoices from the agreed budget with unacceptable
      explanations. Mr. Avital answered Adv. Agassi that the requested amounts are much greater than what
      was expected and agreed upon under the agreed budgetary proposals and asked him - whether these
      payment requests change the annual expenses in accordance with the updated budgetary plan dated May
      4, 2017? Adv. Agassi simply did not respond to this email, because he apparently thought that the
      approach of exploiting the situation in order to continue cheating Cortica would continue to work.

      The correspondence dated June 7, 2017 is attached hereto as Annex “21”.

68.   On July 12, 2017, Adv. Agassi sent an updated budget totaling USD 180,000 from August 2017 until the
      end of July 2018. However, it once again appeared that there is no correlation between reality and the
      budget, and as a result of which, Cortica decided to suspend payment of all payment requests that were
      not approved and which were not within the budget.
Case 2:19-cv-00429-ES-SCM Document 19 Filed 06/12/19 Page 19 of 37 PageID: 185
                                                                                                                 18


      The budgetary proposal dated July 12, 2017 is attached hereto as Annex “22”.

69.   Subsequently, in November 2017, eNitiatives sent a budgetary proposal for 2018 totaling USD 335,000,
      and a request for payments which Cortica refused (rightfully so) to pay in 2017, totaling USD 120,000,
      due to eNitiatives’s deviation from the agreed budget.

70.   This inflated proposal was almost twice as high as the last proposal from July 2017. When sending this
      inflated proposal, eNitiatives (and M&B) knew well, that there was no chance that Cortica would agree
      to it, such that once again we are dealing with a baseless attempt to extract funds from Cortica. It should
      be noted that the total amounts Cortica was requested to pay for 2017 reached the astronomical
      amount of USD 508,000 ! Meaning more than double the agreed budget. Obviously, Cortica decided
      that it would not pay the amounts deviating from the agreed budget.

      Correspondence regarding disagreements during the period from January-March 2018 is attached hereto
      as Annex “23”.

71.   When Cortica saw that this is the situation, it instructed the Defendants to refrain from filing new
      applications, and that any action related to existing applications only be taken after receiving prior written
      approval, and concurrently decided to perform an external examination of the Defendants’ conduct.

72.   In light of the outcome of this examination as set forth in Chapter E hereunder, in which Cortica first
      discovered the truth about the Defendants’ negligent and deficient conduct, Cortica informed eNitiatives
      that it is no longer interested in receiving services from it and that it is terminating the engagement with
      it, and demanded that it send all material in its possession regarding Cortica’s patent portfolio to another
      firm.

E. Cortica’s external examination discovered negligent and clearly
   unprofessional work by the Defendants, which caused severe damage
   to Cortica - leading to the termination of the relationship between the
   parties
73.   As foregoing, concurrently with the period in which Cortica received inflated bills, Cortica heard from
      the Defendants less and less on a professional level, meaning that Cortica received more bills while the
      Defendants started working more and more at their own initiative – inventors were hardly interviewed
      about new inventions, drafts were not sent, approvals were not requested for the actions performed, such
      as responding to office actions, filing patent applications, abandoning and reducing claims, etc.

74.   This conduct, together with the lack of control over expenses, led Cortica to suspect something was not
      being managed properly, and it decided to hire external service providers to examine the Defendants’
      work in terms of the quality of the work relative to the fee, and as part of this to check whether there is
      any need for so many applications and responses, which were filed in the vast majority of cases at the
      initiative of eNitiatives and/or M&B alone.
Case 2:19-cv-00429-ES-SCM Document 19 Filed 06/12/19 Page 20 of 37 PageID: 186
                                                                                                                 19


75.   This examination, following which Cortica decided to terminate the relationship with eNitiatives,
      revealed a series of serious omissions and negligent acts by the Defendants, in violation of almost
      every possible duty, part of which were deliberately hidden from Cortica for many years, as detailed
      below:

E.1. 114 CIP applications (!) over more than a decade (mostly from 2012 or later)
     - which reduced the period of protection over completely innovative
     technologies that justified new and independent patents

E.1 (I) More than a decade of CIP applications, completely contrary to Cortica’s interests –
      whereby depriving Cortica of many years of protection over new technology

76.   An examination of Cortica’s patent portfolio in the US reveals the following findings:

      76.1. Cortica has 172 applications or registered patents (hereinafter, jointly, for the sake of convenience:
             “Registrations”) filed by eNitiatives since 2008; of which 161 Registrations in the US;

      76.2. Out of 161 Registrations in the US - there is a very limited number of parent patents, most of
             which were filed between 2006 and 2008;

      76.3. Out of 161 Registrations in the US - no less than one hundred and fourteen (114) applications
             are CIP applications (!). This constitutes approximately 70% of the US portfolio;

      76.4. All 114 CIPs, including patent applications filed in 2017(!) are linked to parent patents which
             were filed more than a decade ago. In other words, there are patent applications which were
             not yet granted, which are expected to receive less than ten years of protection;

      76.5. 96 of the 114 CIP applications were filed from the end of 2012. All of these, without exception,
             will benefit from less than ten years of protection.

77.   To understand the omissions and severe negligence in the Defendants’ actions in building a portfolio of
      this kind, which relies mostly on CIP applications, we must understand what a CIP (Continuation in Part)
      application is, what it is designed for, what are its advantages and disadvantages, when it should be used,
      and most importantly - when it should not be used.

78.   CIP applications are a practice unique to the United States, and their main advantage is that the first patent
      application (the parent patent application) is not considered prior art with respect to a CIP patent that
      includes new information that was not included in the parent patent application.

79.   For example: Let us assume that a certain company developed a certain product and filed a patent
      application for it (hereinafter: the “Parent Patent Application”). Meanwhile, after the filing date of the
      Parent Patent Application, the company develops some kind of technological improvement in the product
      for which the Parent Patent Application was filed (hereinafter: the “Technological Improvement”). The
   Case 2:19-cv-00429-ES-SCM Document 19 Filed 06/12/19 Page 21 of 37 PageID: 187
                                                                                                                     20


        Company can file a CIP patent application protecting the Technological Improvement (new matter) –
        so that the Parent Patent Application does not constitute prior art against it.

  80.   In order to enjoy the main benefit of the CIP application, it must be filed no later than one year of the
        date of publication of the Parent Patent Application – this time limit is rigid. If the CIP application is filed
        after a year has lapsed, then the main advantage of the CIP is annulled, and the Parent Patent Application
        (like other publications from the period of the Parent Patent Application) may serve as prior art, thereby
        causing the cancellation or reduction of patent claims in the CIP application – whether in the course of
        the CIP application’s examination by the US Patent Office or in the period after receiving the CIP patent.

  81.   Additional advantages of CIP applications are that these are usually examined in a shorter period of time
        by the US Patent Office, and in many cases require less work (on the part of law firms/patent agents).

  82.   However, the main advantage of the CIP application comes at a “hefty price” - the patent’s period
        of protection (if granted) is measured from the filing date of the Parent Patent Application, and not
        from the filing date of the CIP patent application, so that the period of protection for a CIP patent
        is necessarily shorter than that of an independent patent.

  83.   It is emphasized that in case of a CIP patent application which requires a priority date from a chain of
        patent applications, the protection period of the CIP patent (if granted) shall start on the date of the first
        application in this chain. Thus, for example, US Patent US9466068B2, which was filed as a CIP
        application in 2015 (internal ref. no. COR-108), is linked (by a chain of six CIP applications) to a Parent
        Patent Application from 2006 - will benefit from a protection period that begins in 2006, and therefore
        the protection period of the patent shall only be 11 years - instead of 20 years.

  84.   Therefore, when a CIP application is not filed within the strict time limits, not only can it not benefit from
        the advantages of a CIP application (examination in light of prior art that existed in the period of the
        Parent Patent Application), but it also causes substantial damage to the patent owner, since the patent
        owner pays “a hefty price” in the form of reducing the patent’s protection period (if granted) – for no
        reason.

  85.   This is a very unusual portfolio which, on the face of it, proves severe negligence and defects on all
        matters relating to the Defendants’ conduct.

E.1. (II) Cortica’s core technology has changed – but the Defendants did not bother to adjust the
          wording of the change applications – and filed almost no new independent applications,
          but continued mainly to file CIP applications linked to applications filed more than a
          decade ago, thereby shortening the protection of new inventions

  86.   Cortica’s core technology includes creating a unique representation (signature) of natural signals, such as
        a photo, enabling identification, classification and sorting objects, behaviors, patterns etc.

  87.   Let us take, for example, a car that is taking a video of its environment:
   Case 2:19-cv-00429-ES-SCM Document 19 Filed 06/12/19 Page 22 of 37 PageID: 188
                                                                                                                  21


        87.1. The environment includes different objects (such as – other cars, pedestrians, roads, buildings,
              traffic lights, crosswalks, etc.);

        87.2. Identifying the various objects starts with creating a signature of the environment (based on the
              environment’s image);

        87.3. The environment’s signature is compared to databases (concepts) which were already attributed to
              various types of objects. For example: one database represents a car of a certain model, a second
              database represents pedestrians, a third database represents crosswalks.

        87.4. The comparison’s results provide information on the objects in the environment.

  88.   Creating the databases (concepts) is performed mainly autonomously and without guidance, requiring no
        human intervention. For example: The system is capable of autonomously processing a great number of
        pictures to create databases representing different objects. This method allows creating accurate databases
        independently of manual processing (such as tagging objects) of the images. This method allows updating
        the databases dynamically and without human intervention.

  89.   Cortica’s core technology allows identifying objectives and is unsusceptible to obstructing objects,
        lighting, distance, change of angle, colors etc., and allows identifying the object in almost any situation.

  90.   Starting from 2012, some of the foundations of Cortica’s core technology changed in relation to the core
        technology in place between 2006 and 2008 (the years in which the parent patent applications were filed).
        Such changes include, inter alia, changes in creating the signature and changes in concepts.

  91.   These material technological changes (especially in the field of the core technology) justified drafting
        new and independent patents which would receive 20 years of protection and be worded differently.
        These patents could even serve as parent patent applications for CIP applications to be filed within the
        rigid timeframe.

  92.   However, the defendants failed to include the material changes in the wording of the patent applications,
        and did not file new and independent patent applications protecting such changes, and instead continued
        to file CIP applications using a “copy-and-paste” method, based on parent applications filed more than a
        decade earlier as foregoing – thus reducing the period of protection granted for the patent and without the
        relative advantage of CIP applications.

E.1 (III) The many CIP applications were meant for obtaining lots of quick and easy money, in
          consideration for little work

  93.   The Defendants drafted the CIP applications with a “copy-and-paste” method using information (even if
        not always relevant) from one or more parent applications, and added the technological improvement
        (new matter) negligently. There is no doubt that such (negligent) work is much easier and faster than
        drafting a patent application “from scratch”, which certainly requires more effort in thinking and a much
        greater investment of time.
Case 2:19-cv-00429-ES-SCM Document 19 Filed 06/12/19 Page 23 of 37 PageID: 189
                                                                                                                22


94.   Therefore, the Defendants found it “easier” to continue with the “copy-and-paste” method, while in fact
      undermining the ability to protect technologies and applications for new concepts, which now receive
      fewer years of protection (sometimes 7 years and even less, instead of 20).

95.   The reason for filing Cortica’s patent applications by way of a CIP application, and the way in which they
      were drafted, demonstrate that the desire was to create a large number of applications quickly and thereby
      earn as much money as possible, as quickly as possible, while putting in as little work as possible.

96.   The fact that it is much easier to draft different applications (including CIP applications) in a
      negligent “copy-and-paste” method, and the fact that CIP applications are examined in a relatively
      fast proceeding (usually much faster than ordinary patent applications) were those considered by
      the Defendants, instead of Cortica’s interest as a client.

97.   As detailed in Chapter C.1 above, the fee arrangement with eNitiatives was based on milestones. In other
      words, on “progress” in the registration proceeding according to stages and the number of applications.
      Therefore, eNitiatives had a clear interest to file as many patent applications as possible, to be examined
      as quickly and as easily as possible, and to achieve all milestones easily and quickly – regardless of the
      “quality” and the duration of the protection which Cortica’s patents receive in reality, and
      regardless of the effort invested (or not) in working on the patent applications. This interest, of quick
      and easy enrichment, contradicted Cortica’s interest to receive better protection for its patents for as long
      as possible.

98.   M&B also “did not mind” charging the full fee as if these were independent patent applications, for many
      applications filed with the “copy-and-paste” method, making relatively minor additions (new matter
      only).

99.   Apparently, the Defendants saw that it worked well for them, decided that Cortica is a production line for
      money (and options too, in the case of eNitiatives) in consideration for easy work – and they made a nice
      profit – as opposed to Cortica which paid a lot of money in consideration for patents that provided
      weak and short-lived protection, and did not even know it was being deceived for years(!), as
      detailed in Chapter F below.

E.2 The Defendants stopped involving Cortica in registration proceedings,
    including with respect to highly material decisions, while favoring their
    personal benefit over Cortica’s interest

100. Like any professional providing services, a prerequisite condition which constitutes a professional and
      even ethical duty, is to submit to the client drafts for approval and comments, meet the client to explain
      the implications of any action, present it with alternatives and substitutes, consider together different
      wordings, and finally receive approval to perform material actions or actions requiring payment of money.

101. An examination of the Defendants’ conduct demonstrates that at a certain stage they simple allowed
      themselves to disregard these basic duties, and acted in violation of the duties of care and professionalism
Case 2:19-cv-00429-ES-SCM Document 19 Filed 06/12/19 Page 24 of 37 PageID: 190
                                                                                                                23


      required from them. Below we shall detail some non-exhaustive examples of the Defendants’ negligent
      acts and omissions in this context:

102. They responded to patent examiners’ reservations (office actions) without consulting Cortica,
      sometimes while significantly reducing claims without approval, thereby undermining the scope of
      protection over the patent. Cortica received only invoices.

103. They did not present Cortica with the possibility of filing consolidated applications or consolidating
      existing applications to reduce costs. The Defendants acted in severe conflict of interest when they
      did not present Cortica with the option of consolidating applications highly similar to each other (we
      recall that a significant part of the portfolio is “copy-and-paste”, with minor changes), into one or several
      applications, thereby saving tens and maybe hundreds of thousands of dollars. This is made even worse
      by the fact that Cortica demanded to stop and only work according to an orderly budget. The facts are
      clear – eNitiatives had an evident interest to file as many separate applications as possible, rather than
      one application consolidating everything, since the fee was calculated by the number of applications
      and the milestones reached by each application. M&B also had an interest to file as many applications
      as possible with as little work as possible, enabling charging a fee as if these applications were prepared
      “from scratch.”

104. Cortica was not sent application drafts for approval. In the above context, it was for good reason that
      in dozens of cases, patent applications (both provision and non-provisional) were filed without Cortica
      approving the application draft, sometimes without Cortica even receiving a draft, and sometimes without
      Cortica even approving the filing of any application. Cortica received only the invoices, in better cases
      with the application that was already filed and in worse cases without a copy of the application. We can
      only wonder – how does a patent agent file a patent application without receiving the client’s approval,
      and without knowing whether the patent’s wording is up-to-date and accurate with respect to the client’s
      technology?

105. No discussions / meetings / presentation of alternatives were held, regarding the wording of the patent
      applications, the manner of presenting facts therein, possible alternatives, advantages and disadvantages
      in drafting claims this or that way, and such basic matters expected from professionals in providing
      services of this type.

106. Applications were converted from provisional to non-provisional without approval and without
      updating the application’s content as expected. In several instances, applications filed as provisional
      were converted to non-provisional, without consulting or asking Cortica. Here again, one of the main
      purposes of filing a provisional application is to “benefit” from the priority date granted by the
      provisional patent application, and also to “benefit” from a year in which it is possible to improve and
      upgrade the invention under the application, and to update the non-provisional application.
      Clearly, the conversion of a provisional application into a non-provisional application after one year,
      without making sure with Cortica that there were no improvements or upgrades in the year since filing
      the provisional application, is an unreasonable act (to put it mildly).
Case 2:19-cv-00429-ES-SCM Document 19 Filed 06/12/19 Page 25 of 37 PageID: 191
                                                                                                                24


107. They stopped interviewing inventors. In the last two years of the parties’ relationship (2016-2017),
      almost no inventors were interviewed regarding new inventions. This did not stop the Defendants from
      filing many dozens of new registration applications in these years. This conduct is strange and irregular,
      and significantly and adversely affected the wording of part of the applications, and the only reason for
      this is that inventor interviews (as opposed to filing applications) – were not prescribed a fee.

108. A provisional application was filed in February 2017 (COR-210) and was simply “forgotten”, until
      it expired in February 2018, without a regular patent application being filed a year later, thereby
      preventing Cortica from benefiting from the priority date of that provisional patent application.
      Provisional patent applications expire one year after their filing. To benefit from the priority date granted
      by a provisional patent application, the provisional patent application must be converted into an ordinary,
      non-provisional patent application in the same year. The Defendants apparently “forgot” about the
      provisional application and it expired after one year. Needless to say, this is pure negligence, which
      caused unnecessary wasting of Cortica’s money, and undermined the protection of its intellectual
      property. For the avoidance of doubt, it is emphasized that this application expired before the termination
      of the relationship between the parties. Moreover, eNitiatives explicitly undertook towards Cortica that
      it would convert this provisional application into a non-provisional application as part of the budget
      proposal dated July 12, 2017 (Annex 22 above).

109. They announced abandonment of patent application COR-088, which eNitiatives estimated in
      reports to be valued at USD 1-3 million(!), without approval or consultation. The supposedly
      “professional” explanation provided post factum for abandoning patent COR-088, completely
      contradicts “professional” conduct in other patents. The Defendants argue that they believed that the
      claims in the application should not be reduced so that they include certain restrictions. However, in
      several other Cortica patents, the Defendants did not hesitate to reduce the claims in similar fashion, and
      did not abandon the application. In any case, clearly with respect to such a dramatic decision, the
      Defendants should have received Cortica’s approval, taking into consideration the fact that we are dealing
      with a patent that they themselves appraised at USD 1-3 million (Annex 24 below).

110. M&B registered itself as the owner of PCT applications (international applications), which placed
      it in a conflict of interests. This was done for no real reason, since it would have been possible to file
      PCT applications with the Israeli Patent Office or the International Patent Office (IB) - and this was also
      done without informing Cortica. This practice is utterly unacceptable.

111. We summarize by stating that the foregoing system of acts and omissions reflects conduct that is no less
      than outrageous, in every possible aspect. The logic is also that attorneys or patent agents work on behalf
      of and for their client and have no right or authority to act without the client’s consent.

E.3 The Defendants changed nothing in the manner of drafting the applications,
    even after significant transformation in US law with respect to software
    patents - which exposed the applications to rejection for the inventions being
    deemed an “abstract idea”
Case 2:19-cv-00429-ES-SCM Document 19 Filed 06/12/19 Page 26 of 37 PageID: 192
                                                                                                                  25


112. On June 19, 2014, the US Supreme Court handed down judgment in the Alice Case2 which determined
        that patent protection shall not be granted to a computer-implemented method for exchanging financial
        obligations between two parties, using an intermediary third-party, which reduces the risk that one party
        to the financial transaction would not fulfill its obligations to its counterparty.

113. As a result, on June 25, 2014, the USPTO issued a precedential memorandum, that included examination
        guidelines in light of the judgment, stating that it should be examined whether the invention is deemed
        an abstract idea, in which case it shall not be eligible for a patent. In recent years, the USPTO issued
        several additional directives on this matter.

114. It should be noted, that the Alice Case and the resulting change in USPTO policy led to a significant
        reduction in the filing of patent applications in the field of software in the US, an increase in the number
        of office actions refusing to accept patents for registration on the basis of Section 101 of the US Patent
        Act, an increase in the rejection of software patent applications, and an increase in cancelation of patents
        in courts.

115. On May 26, 2016, judgment was handed down in the Enfish Case3, which also dealt with software
        patents. In the judgment, a series of rules and tests were determined for demonstrating an improvement
        in the functioning of computer software, in order to overcome office action on the matter of an “abstract
        idea” by virtue of Section 101 of the US Patent Act.

116. We would expect such dramatic shifts in US law with respect to software patents, to be addressed
        in some way by Cortica’s representatives, a company that, as we remember, develops software
        inventions, with respect to registering software patents in the US. We would also expect that the
        manner of drafting the applications would change in accordance with the change in the law.

117. However, the Defendants did not even bother to update Cortica on these dramatic shifts, and worse did
        not change anything in the manner of drafting the applications, and not only did the number of
        Cortica applications not decrease since 2014, it in fact increased significantly.

118. As a result, many applications filed by the Defendants were refused with reservations on the basis of
        Section 101 of the US Patent Act, and Cortica was forced to expend money to deal with these reservations
        in its attempt to register the patents. It should be noted that in some cases, it is impossible to overcome
        the reservations due to the basic faulty wording of the patent applications. In addition, some of the patents
        that were received are weak, difficult to enforce and exposed to cancellation proceedings.

E.4 Many patent applications were drafted in an amateur and negligent manner,
    so as to render some of Cortica’s patents unenforceable and exposed to



2
    Alice Corp. v. CLS Bank International, 573 U.S. 208, 134 S. Ct. 2347 (2014).
3
    Enfish, LLC v. Microsoft Corp., 822 F.3d 1327 (Fed. Cir. 2016).
Case 2:19-cv-00429-ES-SCM Document 19 Filed 06/12/19 Page 27 of 37 PageID: 193
                                                                                                               26


      cancellation proceedings and “indirect challenge” (even more so in light of the
      aforementioned judgments in the Alice Case and Enfish Case)

119. As Cortica shall now demonstrate, a significant part of the patent applications and patents (most of them
      CIP, as provided in Chapter E.1 above) are registered on a truly amateur level, and are plagued by a very
      long line of inaccuracies, which expose them to cancellation proceedings and/or “indirect challenges” in
      the framework of infringement proceedings:

120. Negligent wording in the “copy-and-paste” method. Sometimes the copy-and-paste material was not
      even relevant to the technology which the patent application purported to represent (for example, a patent
      referring to image recognition technology, while the attached figures to illustrate it refer to sound
      recognition (!) technology.

121. Drafting superficial, insufficiently detailed applications, sometimes with what appears like minimal
      investment of work.

122. Drafting patents negligently, so that they do not describe how Cortica’s technology works or what
      exactly it consists of. For example, many patents state a general "wish list" of sorts, of how some of the
      components “should be” designed, instead of stating how the components were realized and implemented,
      as follows:

                “Computational Cores Generation is a process of definition, selection and tuning
                the Architecture parameters for a certain realization in specific system and
                application. The process is based on several design considerations, such as:

                (a) The cores should be designed so as to obtain maximal independence, i.e., the
                projection from a signal space should generate a maximal pair-wise distance
                between any two computational cores' projections in a high-dimensional space.

                (b) The computational cores should be optimally designed for the type of signals,
                i.e. the computational cores should be maximally sensitive to the spatio-temporal
                structure of the injected signal, for example, and in particular, sensitive to local
                correlations in time and space.

                (c) The computational cores should be optimally designed with regard to
                invariance to set of signal distortions, of interest in relevant application.”

      With all due respect, this is not how a patent is worded.

123. Wording by way of vague “incorporation reference” to other patents. Often with sweeping reference
      to patents which also vaguely refer to other patents, so that it is impossible to understand what the patent
      refers to exactly - all this without examining the compatibility between the referring patent and the
      referred patent.
Case 2:19-cv-00429-ES-SCM Document 19 Filed 06/12/19 Page 28 of 37 PageID: 194
                                                                                                                  27


124. Vague, amateurish and even mistaken wording, from which it is impossible to understand what
      exactly is protected by the patent. Just for an example: using the wrong terms, referring to the features
      of a product or method without explaining how the feature is achieved, lack of sufficient details, using
      relative and nonquantitative terms, failure to include terms appearing in claims in the application itself.
      All these expose the patents to cancellation proceedings or indirect attack - for example, by virtue of
      Section 112 of the US Patent Act.

125. In the same context, wording that does not include implementation of the Alice Case and Enfish
      Case judgments regarding the accurate description of the improvement of the computer software’s
      operation.

126. Wording reflecting old Cortica technology in patents that should protect newer Cortica technology.
      As provided in Chapter E.1 (II), Cortica’s technology changed over the years, but a large number of patent
      applications and patents do not reflect this, and are limited to the technology as it was between 2006 and
      2008.

127. It is emphasized that this is a partial and non-exhaustive list.

E.5 The Defendants failed to outline a correct and efficient strategy for protecting
    Cortica’s intellectual property, and this negligent conduct also lead to a
    failure in appraising the patents

128. As we can see from the agreements between the parties (even in the agreement with HH), and as we can
      also see on the eNitiatives website at <www.enitiatives.biz>, it presents itself as a firm that: (1) builds
      and outlines intellectual property protection strategies; (2) provides appraisal and commercialization
      services for intellectual property, and patents in particular.

E.5 (I) The “IP Protection Strategy” turned out to be an illusion

129. One of the purposes of Cortica’s engagement with eNitiatives was for the latter to outline for Cortica a
      protection strategy for its intellectual property. In retrospect, Cortica discovered that eNitiatives, together
      with M&B, utterly failed to do so. This failure consists of two factors:

130. First, as detailed extensively above, the filing of dozens of applications which caused the waste of
      Cortica’s funds and resources, in a most unprofessional manner and as CIP applications which shall for
      the most case expire already in 2025, a first-class strategic failure;

131. Second, not appropriately addressing developments in intellectual property laws in China – the world’s
      second largest economy. Almost a decade ago, already, significant transformations took place in
      intellectual property law in China, including, inter alia, adjustment of China’s intellectual property law
      to international treaties, and later on the establishment of special intellectual property courts in China
      (alongside stricter penalties for violators of intellectual property rights and significant compensation).
      Accordingly, China, which was well-known as an empire of imitation products and a country where
   Case 2:19-cv-00429-ES-SCM Document 19 Filed 06/12/19 Page 29 of 37 PageID: 195
                                                                                                                  28


        intellectual property rights are not enforced, slowly became a place where protection of intellectual
        property rights is advisable.

        In particular, with respect to software patents, in October 2016, the State Intellectual Property Office
        (SIPO) in China published a directive according to which computer software, which was not considered
        until then eligible for protection as a patent, shall be considered eligible for protection. eNitiatives did
        state, at some stage, that it is necessary to file patent applications in additional countries, and mentioned
        China, however in verbal conversations Cortica was told that it is not economical to file patents in China.
        eNitiatives never updated Cortica on the significant changes that took place in China, and in any case,
        patents were never filed in China.

E.5 (II) The Defendants’ negligent and unprofessional conduct adversely affected the patents’
         value

  132. Pursuant to agreements between the parties, eNitiatives would supply, on an annual/semiannual basis/at
        Cortica’s request, reports on the status of Cortica’s patents, to be presented before the board of directors
        and/or potential investors.

        Reports for example from 2015 and 2016 are attached hereto as Annex “24”.

  133. In these reports, eNitiatives would provide Cortica with evaluations regarding the patents’ financial value.
        In retrospect, Cortica discovered that in quite a few cases, the value of the patents turned out to be lower
        than appraised by eNitiatives.

  134. The adverse effect to the patents’ value derived from the Defendants’ negligent conduct:

  135. First, the weak protection of patents extensively described above – with respect to the scope of the
        protection, its quality (the ability to challenge it) and its duration – impair their value.

  136. Moreover, they failed in creating a portfolio suitable for commercialization, which also directly affects
        the valuations.

  137. We shall illustrate with an example, well-known to the Defendants: In 2017, Cortica was approached by
        Mr. Chris Sommers of ThinkFire, a firm specializing in IP commercialization, with the purpose of
        examining the possibility of purchasing part of Cortica’s patents. Mr. Sommers even talked and conducted
        a correspondence with the Defendants. In his email dated October 27, 2017 to Cortica – cc’d to Adv.
        Agassi and Mr. Ben-Shimon – Mr. Sommers emphasized what they were also told verbally, that the
        manner in which Cortica’s portfolio is constructed, as “one big family” of patents, makes it very difficult
        to commercialize the portfolio, and leads to a decrease in the patents’ values.

        The correspondence with Mr. Sommers on the matter of patent commercialization is attached hereto as
        Annex “25”.
Case 2:19-cv-00429-ES-SCM Document 19 Filed 06/12/19 Page 30 of 37 PageID: 196
                                                                                                             29


138. It should be noted that even after this criticism, the Applicants did not change anything and continued
      working in the same manner (until the termination of the parties’ relationship a few months later).
      Moreover, in the aforementioned correspondences, we can see that Mr. Raichelgauz requested Adv.
      Agassi, twice, to receive some sort of response/explanation from him regarding the vast gap between the
      information presented by the Defendants over the years and the new (and real) information received from
      Mr. Sommers. Adv. Agassi simply ignored this simple request made by Mr. Raichelgauz (twice),
      and again we can only wonder why.

F. For years the Defendants concealed from Cortica the fact that most
   of its portfolio consisted of CIP applications, and did not explain the
   implications of CIP to it
139. An examination of the reports provided over the year with respect to the patents’ status reveals that the
      Defendants hid from Cortica the fact that most of its portfolio consists of CIP applications (copies of
      reports from 2015 and 2016 are attached hereto as Annex 24).

140. For example, in a report dated September 6, 2015, only 19 applications appear as CIP, while at that time,
      64 applications were CIP. In a report dated March 6, 2016, only 20 applications are termed CIP, while at
      such time, 64 applications were CIP.

141. Even worse – in the last report sent by Adv. Agassi in February 2018, only 3 out of 114 (!) applications
      were termed CIP, while the balance – 111 applications – were termed Utility: Non-Provisional,
      instead of stating that they were CIP applications.

      This is a misleading name, since it is customary to call a CIP application Utility: Continuation-in-Part
      (as was also performed in the February 2018 report, with respect to 3 applications out of 114), and not by
      the general name “non-provisional”.

      The February 2018 report is attached hereto as Annex “26”.

142. Cortica received the February 2018 report on February 4, 2018, at the request of Cortica’s COO, Mrs.
      Karina Odinaev. The first of the service providers hired by Cortica to examine the Defendants’ conduct
      was an external patent agent, which saw the report and was shocked – both by the fact that there are so
      many CIP applications, and by the fact that Cortica was not even aware of this and was in fact misled for
      all these years.

143. The same patent agent then explained to Mrs. Odinaev the implications of CIP - this is in fact the first
      time that anyone in Cortica understood the damage to the protection period resulting from filing a
      patent application as a CIP application!

144. Following this, and after additional clarifications with several professionals, Cortica understood how
      severe the deceit was. In an attempt to receive some explanations, on March 6, 2018, Mrs. Odinaev sent
      an email to Adv. Agassi, to which she attached one of the applications (COR-179) as appears on the
Case 2:19-cv-00429-ES-SCM Document 19 Filed 06/12/19 Page 31 of 37 PageID: 197
                                                                                                              30


      USPTO website, and asked why it was presented in the February 2018 report as Utility: Non-Provisional
      rather than as a CIP application:

                “I've been reviewing the docket you sent, and have the following question:
                Cor179 appears as utility: non-provisional in the docket file. If I understand
                correctly, the actual application (attached) says its CIP, I would expect the
                docket to show this as a CIP. Am I missing something?”

145. In his response to Ms. Odinaev question, Adv. Agassi continued to try and deceive, and answered that in
      fact this was an independent application, that includes references to CIP as prior art only:

                “In this case we mentioned several prior art items as references although the
                disclosure itself is stand-alone started as a provisional patent application.”

      The correspondence between Ms. Odinaev and Adv. Agassi on the matter of the February 2018 report is
      attached hereto as Annex “27”.

146. From Agassi’s statements it arises, that the same application claims a priority date only from a provisional
      application filed in 2016!

147. This is pure deceit. Not only is COR-179 a CIP patent application, it is in fact a CIP application
      based on a chain of six CIP applications going back to a 2006 parent patent (this in addition to the
      provisional application from 2016). The last thing that one could say about this application is that it is
      a “stand-alone… application!”.

      COR-179 (US Patent Application no. US20180018337A1) is attached hereto as Annex “28”.

148. To explain, if COR-179 is granted, then as opposed to Defendants’ argument, the period of protection
      would be counted from 2006, rather than from its filing date in 2017.

G. Double charges
149. To understand the astronomical bills that Cortica received, it is important to understand that in fact,
      according to the work model in place between the parties, Cortica paid twice, without its knowledge,
      for the exact same work, both eNitiatives and M&B, in complete contradiction of the representation
      made by eNitiatives to it to begin with whereby the services that it provides it should save it money. We
      shall illustrate this with an example:

      Let us assume that eNitiatives drafted a draft of a certain patent application and sent it to M&B for
      comments and/or filing etc. – i.e. MS 1.0 – USD 2,500 according to the 2016 Agreement; at this stage,
      eNitiatives’s work is in fact finished, and M&B goes over the draft, makes comments on it (including
      comments that are mostly technical and concern “phrasing”, since eNitiatives is the one that is supposed
      to be in touch with the inventors – and sometimes no comments at all were given) and files it; in such a
Case 2:19-cv-00429-ES-SCM Document 19 Filed 06/12/19 Page 32 of 37 PageID: 198
                                                                                                               31


      case, Cortica pays eNitiatives an additional USD 2,500 for the filing (MS 2.0), even though eNitiatives
      did not file the application itself and performed no action at this stage;

      In addition, eNitiatives also paid a fee to M&B, at an amount more or less identical to MS 1.0 + MS 2.0
      - approximately USD 5,000 for “drafting patent application” and filing, as if M&B drafted the
      application itself “from scratch”; this amount still does not include charges and responses to examination
      reports and office actions, if any, and does not include the stage of receiving the patent (MS 3.0), for
      which eNitiatives collected an additional USD 3,000 from Cortica, without performing any action (this
      is a decision by the USPTO patent examiner to accept the patent for registration).

      In other words, approximately USD 13,000 (USD 8,000 to eNitiatives, another USD 5,000 to M&B),
      excluding office actions and expenses, and of course excluding the allocation of options to
      eNitiatives.

150. These facts are many times worse in light of the fact that most of Cortica’s patents were written in
      a negligent “copy-and-paste” method used by the Defendants, while filing over a hundred CIP
      applications that rely on a limited number of parent patents (Core Patents) as detailed in Chapter E.1 (III)
      above, so that the work in reality for most patents was very negligible and did not justify the inflated
      amounts.

151. Cortica started discovering these double payments only when the number of applications increased
      significantly, without its approval, and the amounts became astronomical as foregoing, and after external
      service providers examined their conduct on behalf of Cortica as detailed above.

H. The normative framework - causes of action
H.1 The Defendants were grossly negligent in providing the services to Cortica,
    and caused it severe damages

152. The Defendants’ actions as detailed above constitute extreme negligence and/or a series of extreme
      omissions pursuant to Sections 35-36 of the Torts Ordinance [New Version] (hereinafter: the “Torts
      Ordinance”), since reasonable legal advisors dealing with patent laws (attorneys/patent agents) should
      have been familiar with the material and practices of their occupation, and as a result:

     152.1. The Applicants should not have filed 114 CIP applications over more than a decade, in a manner
            which most significantly shortened the period of protection to be received by Cortica’s patents. In
            addition, the filing of the CIP applications exposed the patents to office actions/cancellation
            proceedings/indirect challenges. Moreover, the Defendants should have explained the implicants
            of CIP to Cortica;

     152.2. The Defendants were supposed to get Cortica involved in the registration proceedings, and as part
            of this to send it drafts for comments and receive its approval for performing the various actions
            detailed above, certainly when dealing with actions such as abandoning or reducing claims, and a
Case 2:19-cv-00429-ES-SCM Document 19 Filed 06/12/19 Page 33 of 37 PageID: 199
                                                                                                                32


            fortiori abandonment of a patent application. The Defendants were not supposed to “forget” a
            provisional application and let it expire – but they acted in violation of all of the foregoing;

     152.3. The Defendants were supposed to implement the changes in US law with respect to software
            patents but failed to do so: the Defendants should have drafted the patent applications
            professionally, as to reflect the changes in Cortica’s technology, in particular in light of changes in
            US law as foregoing, but instead drafted the patents in a clearly unprofessional, vague and amateur
            manner, so as to make part of them unenforceable and exposed to office actions/cancellation
            proceedings/indirect challenges;

     152.4. The Defendants were supposed to outline an efficient protection strategy for Cortica’s intellectual
            property, correctly appraise the patents and build the portfolio as to allow its maximal and efficient
            commercialization, bur utterly failed to do so by filing 114 CIP applications, and build the entire
            portfolio as “one big family”, in a way that does not allow separation and efficient
            commercialization of the patents and impairs their value. The Defendants also ignored explicit
            clarifications on this matter;

     152.5. In addition, the Defendants failed in that they did not attribute any importance to transformations
            taking place in Chinese patent law.

153. The Defendants were negligent in purporting to provide Cortica with professional services, when in
      reality, for a long time, they were not even certified to provide such services.

154. eNitiatives was negligent when it misled Cortica with respect to the 2016 Agreement, in order to improve
      terms vis-à-vis Cortica.

155. The Defendants were negligent when they misled Cortica from understanding that it is in fact paying
      double (to eNitiatives and M&B) for each action they perform.

156. The Defendants were negligent when they preferred their personal interest over Cortica’s interest.

H.2 Negligent misrepresentation and fraud, fundamental breach of the
    Agreement or at least its performance in extreme lack of good faith

157. Deliberately concealing the fact that 70% of Cortica’s portfolio consisted of CIP applications for years,
      and in particular the implications of CIP; Adv. Agassi’s attempt to conceal this fact even after he was
      explicitly asked about it as foregoing; misleading Cortica with respect to the 2016 Agreement; misleading
      Cortica with respect to the double payments that the Defendants charged it; and misleading Cortica
      regarding the Defendants’ ability to provide it with the services, even though they were not certified to
      do so – amount to negligent misrepresentation and even fraud pursuant to Sections 35-36 and 56-57 of
      the Torts Ordinance.
Case 2:19-cv-00429-ES-SCM Document 19 Filed 06/12/19 Page 34 of 37 PageID: 200
                                                                                                                33


158. Moreover, the Defendants’ conduct described in the Statement of Counterclaim above also constitutes a
      fundamental breach of the agreement between Cortica and eNitiatives, pursuant to Section 6 of the
      Contract Law (Remedies for Breach of Contract), 5731-1970 (hereinafter: the “Contract Law –
      Remedies”), and also lack of good faith in performing the contract between Cortica and eNitiatives, in
      violation of Section 39 of the Contract Law (General Part), 5733-1973 (hereinafter: the “Contract
      Law”).

H.3 Deception and exploitation, lack of good faith in negotiating an agreement and
    violation of an attorney’s fiduciary duties towards his client

159. The Defendants’ conduct, and especially that of Adv. Agassi from eNitiatives, on all matters relating to
      Cortica’s deception with respect to the 2016 Agreement, constitutes lack of good faith in negotiating the
      signing of an agreement, in violation of Section 12 of the Contract Law, as well as deceit and extortion
      pursuant to Sections 14 and 18 of the Contract Law. In addition, this conduct by Adv. Agassi violates the
      duty of acting fairly and in trust toward a client, pursuant to Section 2 of the Ethics Rules.

160. Misleading Corsica with respect to the Defendants’ ability to provide it with professional service,
      including hiding the fact that they are not certified to provide such services, also constitutes lack of good
      faith in negotiating a contract.

H.4 Severe conflict of interest and unjust enrichment

161. eNitiatives’s fee model, which is not stipulated on the quantity of time or effort, or the quality of the
      patents, but on the number of applications that “progress” according to the milestones, as well as M&B’s
      conduct, which collected for each CIP application money as if it were an application drafted “from
      scratch,” created a clear conflict of interest for the Defendants, between their interest, of as many
      applications as possible to be filed and accepted for registration with minimal effort on their part, thereby
      collecting maximum fees, and Cortica’s interest as a client to receive protection that is as extensive and
      as long as possible in its patents, with as little financial expenses as possible.

162. Therefore, the Defendants filed dozens of patent applications when sometimes there was no real need for
      them, without Cortica’s approval, and did not present Cortica with the possibility of filing a consolidated
      application or consolidating a significant part of the existing applications, thereby saving expenses, but
      preferred to increase its expenses for no logical reason but their desire for unjust enrichment at Cortica’s
      expense.

163. This constitutes prohibited conflict of interest pursuant to Section 14(a) of the Ethics Rules regarding
      attorneys, and pursuant to Section 146 of the Patent Law, 5727-1967 (hereinafter: the “Patent Law”),
      with respect to patent agents.

164. In this context, the number of applications filed using the “copy-and-paste” method, with minimal effort,
      together with the “double” charge for the very same work (“copy-and-paste” work with minor additions
      as foregoing) – only reinforces the above conclusions and makes it more serious.
Case 2:19-cv-00429-ES-SCM Document 19 Filed 06/12/19 Page 35 of 37 PageID: 201
                                                                                                                  34


165. The Defendants’ conduct described above, the double charges, number of applications, decisions in
      conflict of interest meant to benefit their accounts for no justifiable reason at Cortica’s expense, and
      amateurish and negligent conduct, especially in light of the severe conflict of interest that the Defendants
      acted in, constitute unjust enrichment as this term is used in the Unjust Enrichment Law, 5739-1979
      (hereinafter: the “Unjust Enrichment Law”).

H.5 Provision of legal services without any certification

166. At least until 2012, no person in eNitiatives was certified to provide legal services or advisement, whether
      general or in the field of patents, and the services provided to Cortica were in violation of the provisions
      of the Bar Association Law and the Patent Law. Even after the artificial “joining of forces” of eNitiatives
      and the HH law firm in 2011, Mr. Reuven Marko still provided Cortica with legal services without
      certification (to the best of our knowledge, Mr. Marko is not certified to provide such services even to
      the present day), and the only person certified to provide such services was Adv. Agassi.

167. Moreover, Mr. Ben-Shimon was also certified as a US Patent Agent only in 2012 (Annex 5 above), and
      therefore all of the services that he provided Cortica as part of the MW Law Firm were in violation of the
      American law on this matter. It is emphasized that Mr. Ben-Shimon was the one to provide the services
      in effect until his certification, even if he was not the one to “sign” on the applications and documents
      filed with the USPTO.

168. These facts explain the severe negligence described extensively above, since some of the base patents as
      well as many CIP applications on the basis of which the defendants “copied-and-pasted” over the years,
      as described above, were drafted when the Defendants were not certified as attorneys, patent agents or
      patent agents.

H.6 Prohibited sharing and/or distribution of profits between an attorney and a
    person other than an attorney

169. In addition, the fact that eNitiatives joined the HH law firm and the distribution of the fee between them
      (in cash to HH and in options to eNitiatives), as detailed in Chapter C.1 (II) above, constitutes prohibited
      distribution of profits according to the Ethics Rules and the Bar Association Law.

170. The present employment of Adv. Agassi, who is employed by eNitiatives which is not a partnership of
      attorneys or law firm, but an “ordinary” limited liability company, providing legal services for a
      consideration, is also against the Ethics Rules. In addition, or alternatively, since Adv. Agassi is a director
      in eNitiatives, and possible also receives a percentage of its profits, he is performing a prohibited sharing
      of profits with a person other than a lawyer, in violation of the Association Bar Law.

I.    Remedies
171. Pursuant to the foregoing, the honorable Court is requested to order the Defendants, jointly and severally,
      to pay Cortica the following amounts:
Case 2:19-cv-00429-ES-SCM Document 19 Filed 06/12/19 Page 36 of 37 PageID: 202
                                                                                                              35


      171.1. USD 2,000,000 - Restitution of the fees paid over the years to the Defendants in their various roles
             (payment to eNitiatives, whether directly or through the HH law firm, and payment to M&B,
             whether directly or through MW). As described in detail in this Statement of Counterclaim, it arises
             that the Defendants provided amateur and unprofessional service, were grossly negligent causing
             severe damages to Cortica, charged it double charges, “inflated” the fee they collected from Cortica
             by splitting into many applications, and worked in the “copy-and-paste” method. Such a service is
             a clear and fundamental breach of the agreement, for which Cortica claims that it be returned the
             fee that it paid;

      171.2. ILS 7,000,000 - Compensation for the damages caused to Cortica as the result of the gross
             negligence in filing the patent applications, including the filing of 114 CIP applications, and the
             amateur and negligent drafting of the applications, which impaired the scope and duration of the
             protection of the patents, and exposed them to reservations/cancellation proceedings/challenges
             after acceptance or as part of infringement proceedings;

      171.3. USD 2,000,000 - Compensation for the damages caused to Cortica due to the abandonment of
             Patent COR-088 without Cortica’s approval. This amount constitutes the average of Cortica’s
             valuation according to which the COR-088 patent is worth between USD 1,000,000 and USD
             3,000,000;

      171.4. ILS 5,000,000 - Compensation for the damages caused to Cortica due to the devaluation of the
             patents as the result of the Defendants’ failure to build the patent portfolio, thus making its
             commercialization difficult.

172. For the purposes of the court fee only, Cortica sets its overall claim against the Defendants at the amount
      of ILS 20,000,000.

J.    The Court is authorized to hear the claim
173. The honorable Court is authorized to hear this claim, both due to the fact that the agreement applicable
      to the claim exclusively authorizes it, as provided in Section 53 of eNitiatives’s own claim, and due of
      the fact that we are dealing with a Statement of Counterclaim to a claim filed with the honorable Court.

174. The honorable Court is authorized to hear the action also with respect to M&B, which is a US resident
      company, as detailed in the Motion to Leave Service Outside the Jurisdiction, filed simultaneously with
      this Statement of Claim.

175. Pursuant to all of the foregoing, the honorable Court is requested to grant this Claim and all its reasons
      and causes, and to order as requested in Chapter I above.

176. In addition, the honorable Court is requested to order the Defendants to pay Cortica’s costs, including
      attorney fees.
Case 2:19-cv-00429-ES-SCM Document 19 Filed 06/12/19 Page 37 of 37 PageID: 203
                                                                                             36




  Dr. Gilad Wekselman, Adv.              Uriel Mozes, Adv.           Eddie Levdansky, Adv.




                              Herzog, Fox, Neeman & Co., Advocates
                                Counsels for the Counter-Plaintiff
